1/27/2015                                                                      TDCJ Offender Details


        Texas Department of Criminal Justice
                                                                                                       TDCJ Home   ^Bflf New Offender Search




   Offender Information Details
     Return to Search list




   SID Number:                                                            05305559

   TDCJ Number:                                                           01817501

   Name:                                                                  JACKSON,WANDA KAY

   Race:                                                                   B

   Gender:                                                                 F

   DOB:                                                                    1956-11-04

   Maximum Sentence Date:                                                 2022-02-16

   Current Facility:                                                       HOBBY

   Projected Release Date:                                                2022-02-16

   Parole Eligibility Date:                                               2017-02-16

   Offender Visitation Eligible:                                          YES

   Information provided is updated once daily during weekdays and multiple times
   per day
   on visitation days. Because this information is subject to change, family
   members and
   friends are encouraged to call the unit prior to traveling for a visit.



   SPECIAL INFORMATION FOR SCHEDULED RELEASE:


   Scheduled Release Date:                                             Offender is not scheduled for release at
                                                                       this time.

   Scheduled Release Type:                                             Will be determined when release date is
                                                                       scheduled.

   Scheduled Release                                                   Will be determined when release date is
   Location:                                                           scheduled.




       Parole Review Information

   Offense History:
   I Offense                                                        Sentence                           Case
http://offender.tdcj.state.tx.us/OffenderSearch/offenderDetail.action?sid= 05305559                                                            1/2
1/27/2015                                                                      TDCJ Offender Details

         Date                        Offense                            Date          County           No.   Sentence (YY-
                                                                                                                MM-DD)

      2011-04-05         ARSON INT/DAMAGE HABIT                      2012-05-29       TARRANT 1235806D          10-00-00

                             POSS WPN/PROHIBIT
      2011-10-03                                                     2012-05-29       TARRANT 1256791D           6-00-00
                                PLACE/KNIFE                    r




     Return to Search, list




   The Texas Department of Criminal Justice updates this information regularly to ensure that it is
   complete and accurate, however this information can change quickly. Therefore, the information on
   this site may not reflect the true current location, status, scheduled termination date, or other
   information regarding an offender.

   For questions and comments, you may contact the Texas Department of Criminal Justice, at (936)
   295-6371 or webadmin(5).tdcj. texas.gov. This information is made available to the public and law
   enforcement in the interest of public safety. Any unauthorized use of this information is forbidden and
   subject to criminal prosecution.


                                                 New Offender Search                  TDCJ Home Page




http://offender .tdcj.state.tx.us/OffenderSearch/offenderDetail.action?sid=05305559                                          2/2